UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2006 [] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 0-10147 Diatect International Corporation (Exact name of small business issuer as specified in its charter) California 82-0513109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 875 South Industrial Parkway, Heber City, Utah 84032 (Address of principal executive offices) (435) 654-4370 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [ X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESo NO x As of December 11, 2007 the issuer had 175,413,205 shares of common stock, no par value, outstanding. Transitional Small Business Disclosure Format: Yes oNox 1 Page Number PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of March 31, 2006 and December 31, 2005 3 Statements of Operations for the Three Months Ended March 31, 2006 and 2005 4 Statements of Cash Flows for the Three Months Ended March 31, 2006 and 2005 5 Notes to Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis or Plan of Operation. 21 ITEM 3. Controls and Procedures. 23 PART II ITEM 1. Legal Proceedings 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 ITEM 4. Submission of Matters to a Vote of Security Holders. 27 ITEM 6. Exhibits. 27 Signatures 2 DIATECT INTERNATIONAL CORPORATION CONDENSED BALANCE SHEETS (unaudited) March 31, December 31, 2006 2005 ASSETS Current Assets Cash $ 13,967 $ 6,382 Trade accounts receivable, net of allowance for doubtful accounts of $24,333 and $24,300, respectively 52,014 17,031 Inventory 347,888 365,188 Prepaid expenses and other current assets 233,459 4,618 Total Current Assets 647,328 393,219 Property and Equipment, net of accumulated depreciation of $250,635 and $237,839, respectively 129,992 144,631 Intangible Assets - EPA Labels, net of accumulated amortization of $620,000 and $620,000, respectively 1,116,322 1,116,322 Total Assets $ 1,893,642 $ 1,654,172 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ 462,195 $ 59,090 Accrued liabilities 176,852 508,039 Checks drawn in excess of cash in bank - 10,481 Accrued interest payable 693,713 646,064 Accrued settlement obligations 364,377 360,540 Current portion of notes payable 1,270,077 1,267,963 Total Current Liabilities 2,967,214 2,852,177 Long-Term Notes Payable, net of current portion 1,785,563 1,785,563 Stockholders' Deficit Common stock, no par value; 300,000,000 shares authorized; 109,264,997 shares and 99,264,997 shares outstanding, respectively 21,956,822 21,836,822 Warrants outstanding 593,162 148,033 Accumulated deficit (25,409,119 ) (24,968,423 ) Total Stockholders' Deficit (2,859,135 ) (2,983,568 ) Total Liabilities and Stockholders' Deficit $ 1,893,642 $ 1,654,172 The accompanying notes are an integral part of these financial statements. 3 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, 2006 2005 Sales $ 181,634 $ 114,813 Cost of Goods Sold 62,816 94,788 Gross Profit 118,818 20,025 Expenses Marketing and selling 149,756 11,841 General and administrative 320,019 591,511 Total Expenses 469,775 603,352 Loss from Operations (350,957 ) (583,327 ) Other Income (Expense) Interest expense (130,966 ) (164,916 ) Gain from termination of debt 41,227 2,078 Gain from sale of building - 74,297 Net Other Expense (89,739 ) (88,541 ) Net Loss $ (440,696 ) $ (671,868 ) Basic and Diluted Loss Per Share $ (0.00 ) $ (0.01 ) Weighted-Average Common Shares Outstanding 101,181,707 92,068,191 The accompanying notes are an integral part of these financial statements. 4 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2006 2005 Cash Flows from Operating Activities Net loss $ (440,696 ) $ (671,868 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 14,268 14,265 Amortization - 62,000 Gain from debt termination (41,227 ) (2,078 ) Net loss (gain) on disposal of property and equipment 372 (74,297 ) Issuance of stock for services 45,000 73,938 Issuance of warrants for services 213,522 - Issuance of stock for financing costs - 115,500 Changes in operating assets and liabilities: Accounts receivable (34,983 ) (7,816 ) Inventory 17,300 16,404 Prepaid expenses and other current assets 2,766 37,500 Accounts payable 403,106 (80,055 ) Accrued liabilities (331,189 ) (248,654 ) Accrued interest payable 48,876 122,344 Net Cash Used in Operating Activities (102,885 ) (642,817 ) Cash Flows from Investing Activities - - Cash Flow from Financing Activities Proceeds from borrowings under notes payable 117,114 407,000 Principal payments on notes payable - (39,308 ) Accrued settlement obligations 3,837 - Proceeds from issuance of common stock and warrants - 270,000 Payments on checks drawn in excess of cash in bank (10,481 ) - Net Cash Provided by Financing Activities 110,470 637,692 Net Increase (Decrease) in Cash 7,585 (5,125 ) Cash at Beginning of Year 6,382 85,260 Cash at End of Year $ 13,967 $ 80,135 The accompanying notes are an integral part of these financial statements. 5 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three Months Ended March 31, 2006 2005 Supplemental Disclosure of Cash Flow Information Cash paid for interest $ - $ 72,400 Supplemental Schedule of Noncash Investing and Financing Activities Settlement of accrued liabilities with and conversion of notes payable into common stock $ 75,000 $ 73,500 Mortgage note payable and accrued liabilities paid directly from the proceeds from the sale of land and building - 901,430 Common stock issued for a receivable from shareholder - 600,000 The accompanying notes are an integral part of these financial statements. 6 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 – BUSINESS AND ORGANIZATION, BASIS OF PRESENTATION Organization and Description of Business– Diatect International Corporation (the “Company”) is a California corporation operating in Utah as a developer and marketer of non-toxic pesticide products. The Company sells its products to both wholesale distributors and retail customers in the United States. The financial statements reflect the increase in the number of shares of common stock that the Company is authorized to issue from 100,000,000 to 300,000,000 shares in February of 2006. Basis of Presentation– The unaudited financial statements included in this Form 10-QSB have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B of the Securities and Exchange Act of 1934, as amended. Accordingly, these financial statements do not include all of the disclosures required by U.S. generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the fiscal year ended December 31, 2005 in the Company’s annual report on Form 10-KSB.The financial information furnished herein reflects all adjustments consisting of normal, recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the Company's financial position, the results of operations and cash flows for the periods presented.Operating results for the period ended March 31, 2006 are not necessarily indicative of future results. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Business Condition– The Company generated revenue of $181,634 and incurred a loss from operations of $350,957 during the three months ended March 31, 2006. At March 31, 2006, the Company had a total stockholders’ deficit of $2,859,135 and its current liabilities exceeded current assets by $2,319,886. In June 2005, three note holders of the Company filed suit in Federal Bankruptcy Court to force the Company into a Chapter 7 receivership and in February 2006 the Company filed a damage suit against those creditors. In April 2006 a settlement was reach whereby the creditor suit was dismissed and the Company was awarded damages through the relief of $354,175 in notes payable and $142,367 of accrued interest, the return to the Company of 207,275 shares of its common stock, which were cancelled, and the payment of $10,000. Accordingly, the Company was never under bankruptcy supervision of the court and the accompanying financial statements do not present any liabilities as subject to compromise. The ability of the Company to continue operations is dependent upon obtaining additional financing and being able to generate net profits in the future. Management believes that these events are likely to occur in the near future, even though no assurance thereof can be given. Additional financing arrangements have been negotiated and are discussed further in Notes 4 and 9. Cash and Cash Equivalents - Cash and cash equivalents include all highly liquid investments with original maturities of three months or less. Credit Risk - The carrying amounts of trade accounts receivable included in the balance sheets represent the Company’s exposure to credit risk in relation to its financial assets. The Company performs ongoing credit evaluations of each customer’s financial condition. The Company has not had any significant credit losses ion the past and maintains allowances for doubtful accounts and such allowances in the aggregate did not exceeded management’s estimations. 7 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS Trade Accounts Receivable and Allowance for Doubtful Accounts - Trade accounts receivables and other receivables are carried at original invoiced amounts less an allowance for doubtful accounts. Inventory–
